USCA11 Case: 19-10267         Date Filed: 07/22/2021      Page: 1 of 58



                                                                                 [PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 19-10267
                              ________________________

                      D.C. Docket No. 7:18-cr-00066-LSC-JEO-1



UNITED STATES OF AMERICA,

                                                                         Plaintiff-Appellee,

                                              versus

JOSHUA RESHI DUDLEY,

                                                                     Defendant-Appellant.

                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                             ________________________

                                      (July 22, 2021)

Before NEWSOM and BRANCH, Circuit Judges, and RAY,∗ District Judge.

BRANCH, Circuit Judge, delivered the opinion of the Court, in which RAY,
District Judge, joined, and NEWSOM, Circuit Judge, joined in all but Part III.A.

       ∗The Honorable William M. Ray II, United States District Judge for the Northern District
of Georgia, sitting by designation.
            USCA11 Case: 19-10267          Date Filed: 07/22/2021        Page: 2 of 58



NEWSOM, Circuit Judge, filed a dissenting opinion.

BRANCH, Circuit Judge:

       Joshua Dudley pleaded guilty to possessing a firearm as a convicted felon, in

violation of 18 U.S.C. § 922(g). The district court imposed the Armed Career

Criminal Act’s (“ACCA”) sentencing enhancement.1 Dudley contested the

application of the ACCA enhancement, arguing that there was insufficient

evidence to establish that his prior felony offenses were committed on different

occasions from one another. The district court disagreed, relying on the

prosecutor’s factual proffer from Dudley’s state plea colloquy concerning the prior

offenses. Dudley argues on appeal that the district court improperly relied on the

unconfirmed factual proffer from his state plea colloquy to determine that the

offenses were committed on different occasions. Dudley also argues for the first

time on appeal that the Supreme Court’s decision in Rehaif v. United States, 139 S.

Ct. 2191 (2019), necessitates vacating his guilty plea to being a felon in possession



       1
           The ACCA provides that:

       In the case of a person who violates section 922(g) of this title and has three
       previous convictions by any court referred to in section 922(g)(1) of this title for a
       violent felony or a serious drug offense, or both, committed on occasions different
       from one another, such person shall be fined under this title and imprisoned not
       less than fifteen years, and, notwithstanding any other provision of law, the court
       shall not suspend the sentence of, or grant a probationary sentence to, such person
       with respect to the conviction under section 922(g).

18 U.S.C. § 924(e)(1).



                                                 2
           USCA11 Case: 19-10267         Date Filed: 07/22/2021      Page: 3 of 58



of a firearm. After careful consideration and with the benefit of oral argument, we

conclude that the district court did not err in considering the prosecutor’s factual

proffer from Dudley’s state plea colloquy concerning the dates of his prior offenses

when conducting the ACCA’s different-occasions inquiry because Dudley

implicitly confirmed the factual basis for his plea. We also conclude that Dudley is

not entitled to relief on his Rehaif-based challenge. Accordingly, we affirm.

                                    I.     Background

       In 2018, Dudley was charged with possession of a firearm by a convicted

felon, in violation of 18 U.S.C. § 922(g)(1).2 The indictment noted that Dudley

had several prior Alabama felony convictions. Dudley did not object to the

indictment. Dudley subsequently pleaded guilty. In the written plea agreement,

Dudley admitted that he possessed a firearm during a gas station robbery after

being convicted previously of several Alabama felonies. The plea agreement did

not include the dates or any other details of Dudley’s prior felony convictions.

       Prior to Dudley’s sentencing, the United States Probation Office prepared a

presentence investigation report (“PSI”), which indicated that Dudley had at least

three prior Alabama convictions that qualified as violent felonies for purposes of




       2
         The indictment did not reference 18 U.S.C. § 924(a), which provides that anyone who
“knowingly violates” § 922(g) shall be fined or imprisoned for up to 10 years. 18 U.S.C.
§ 924(a)(2).



                                              3
           USCA11 Case: 19-10267           Date Filed: 07/22/2021       Page: 4 of 58



the ACCA and were committed on different occasions from one another.

Specifically, the PSI detailed that Dudley was convicted on December 31, 2013, in

Alabama of two counts of second-degree assault in case no. 11-2012; three counts

of second-degree assault in case no. 11-2610; and one count of second-degree

assault in case no. 11-2366. According to the PSI, Dudley’s plea colloquy from

the Alabama combined plea proceeding indicated that the assaults in case no.

11-2012 occurred on May 8, 2011,3 the assaults in case no. 11-2610 occurred on

July 13, 2011, and the assault in case no. 11-2366 occurred on July 26, 2011.

Dudley’s resulting guidelines range was 188 to 235 months’ imprisonment. As a

result of the ACCA enhancement, Dudley faced a statutory minimum term of 15

years’ imprisonment and a maximum term of life imprisonment. 4

       Dudley objected to the PSI, arguing, in relevant part, that the record was

insufficient for the court to determine that his prior Alabama convictions were for

offenses committed on occasions different from one another. Specifically, Dudley

contended that the state indictments did not include the dates of the offenses,5 and


       3
         Dudley’s PSI indicates a “jailed” date of May 13, 2011 for case no. 11-2012, but the
explanation included in the PSI indicates that the offense occurred on May 8, 2011.
       4
        Without the ACCA enhancement, § 922(g) carries a statutory maximum of ten years’
imprisonment. See 18 U.S.C. § 924(a)(2).
       5
          The Alabama indictments for Dudley’s prior offenses were each returned on different
dates but did not include the dates of the charged offenses. The lack of dates in the indictments
is not surprising because, under Alabama law, unless time is a material element of the offense,



                                                4
           USCA11 Case: 19-10267           Date Filed: 07/22/2021       Page: 5 of 58



under Shepard v. United States, 544 U.S. 13, 26 (2005), the district court could

rely only on statements from his Alabama plea colloquy that he had expressly

confirmed during the colloquy. Thus, although the dates of the Alabama offenses

were discussed during his 2013 plea colloquy as part of the state’s factual proffer,

because Dudley was never asked whether he agreed with the factual proffer, he

maintained that the district court could not rely on this information when

conducting the different-occasions inquiry.

       In response, the government acknowledged that the state indictments for the

Alabama offenses did not reference the dates of the crimes but argued that it could

demonstrate the dates via the 2013 Alabama plea colloquy. And the 2013 plea

colloquy established that Dudley did not object to the state’s factual proffer that the

offenses in question occurred on three different dates. The government maintained

that Dudley misread Shepard, and Shepard does not require that a defendant assent



the date on which an offense was committed need not be alleged in the indictment and a
defendant has no right to notice of this specific information. See Ala. Code § 15-8-30 (1975) (“It
is not necessary to state the precise time at which an offense was committed in an indictment . . .
unless time is a material ingredient of the offense.”); R.A.S. v. State, 718 So. 2d 117, 120 (Ala.
1998) (explaining that “in Alabama, clearly, the defendant has no right to notice of the specific
time or place of the alleged offense” (quotation omitted)). In Dudley’s case, the indictment in
case no. 11-2012 was returned August 29, 2011, and charged Dudley with, among other charges,
two counts of assault—one count accused Dudley of injuring another person with a spoon and
one count accused him of injuring another person by punching him in the face. The indictment
in case no. 11-2366 was returned September 29, 2011, and charged Dudley with assault by
beating a detention officer (among other charges). And the indictment in case no. 11-2610 was
returned November 3, 2011, and charged Dudley with three counts of assault—as a result of his
beating or hitting three detention officers.


                                                 5
             USCA11 Case: 19-10267          Date Filed: 07/22/2021       Page: 6 of 58



to a factual proffer in the plea colloquy before the factual proffer may be used to

prove a fact of a prior conviction.6

       In support of its position, the government attached the transcript of Dudley’s

2013 Alabama plea colloquy. At the plea colloquy, Dudley was represented by

counsel and, after explaining to Dudley the rights he would be giving up if he

pleaded guilty, the state trial court asked the state prosecutor to explain the factual

basis for the pleas. 7 The prosecutor stated that with regard to case no. 11-2012, on

or about May 8, 2011, while in the county jail, Dudley, with the intent to cause

physical injury to another person, caused physical injury to another inmate by

means of a spoon, and he also punched Detention Officer Hall in the face. With

regard to case no. 11-2366, on or about July 26, 2011, Dudley assaulted Detention




       6
           The probation office ultimately agreed with the government’s position.
       7
          The trial court was required under Alabama law to confirm that there was a factual basis
before accepting Dudley’s guilty pleas. Specifically, Alabama Rule of Criminal Procedure 14.4,
which mirrors Federal Rule of Criminal Procedure 11, requires that a trial court not enter
judgment on a plea without confirming that there is a factual basis for the plea. See Ala. R.
Crim. P. 14.4(b) (“[T]he court shall not enter a judgment upon such plea without being satisfied
that there is a factual basis for the plea”). “The purpose of requiring the trial judge to determine
that there is a factual basis for the plea ‘is to ensure the accuracy of the plea through some
evidence that a defendant actually committed the offense.’” Alderman v. State, 615 So. 2d 640,
647 (Ala. Crim. App. 1992) (quoting United States v. Keiswetter, 860 F.2d 992, 995 (10th Cir.
1988)). “The only factual basis required for a guilty plea is that which will satisfy the court that
the appellant knows what he is pleading guilty to.” Id. (quoting Garner v. State, 455 So. 2d 939,
940 (Ala. Crim. App. 1984)). The Alabama court may satisfy this factual basis “requirement by
eliciting an in-court statement from the defendant, by an in-court statement from the district
attorney, or from evidence presented . . . .” G.E.G. v. State, 54 So. 3d 949, 955 (Ala. 2010)
(quotation omitted). “The district attorney’s assertions of what he expects the evidence to show
will suffice.” Id. at 956 (quotation omitted).


                                                 6
         USCA11 Case: 19-10267       Date Filed: 07/22/2021    Page: 7 of 58



Officer Gandy when Gandy was delivering breakfast to the pod in which Dudley

was housed. With regard to case no. 11-2610, on July 13, 2011, Dudley assaulted

Detention Officers Gandy, Chanell, and Little, when the officers came to check on

an inmate in the pod who was bleeding.

      Following the initial factual proffer that included the dates of the offenses,

the state prosecutor asked “[d]id I miss anything” and Dudley’s counsel stated

“That’s it. You did cover jail credit?” The state court asked whether “[t]hese were

all separate incidents” and the prosecutor confirmed that they were. Dudley did

not object to this assertion. The state court then asked Dudley what his plea was as

to each respective case, and Dudley responded “guilty” three times, once for each

case. He also confirmed that he was pleading guilty because he was in fact guilty.

The trial court then found Dudley guilty and asked him whether he had “anything

to say before the [c]ourt pronounce[d] sentence,” and Dudley responded, “No, sir.”

Additionally, following pronouncement of sentence, the state court asked if there

was anything further, and Dudley’s counsel responded “Nothing further. Just for

transcript purposes, if you will—we can note on the record that that jail credit

applies to each and every case and every count.”

      In reply to the government’s assertion that it could prove that his prior

offenses were committed on different occasions based on his 2013 Alabama plea

colloquy, Dudley reiterated his position that the record was insufficient to establish



                                          7
            USCA11 Case: 19-10267     Date Filed: 07/22/2021    Page: 8 of 58



that his prior convictions were committed on different occasions because the state

trial court never asked him whether he agreed with the factual proffer and never

instructed Dudley to say whether he disagreed with anything said during the plea

colloquy.

      At the federal sentencing hearing, Dudley reaffirmed his objection to the

ACCA enhancement. In particular, Dudley argued that his guilty plea to the state

offenses was an admission of the elements of the offenses, but not the dates of the

offenses, as dates are non-elemental facts about which the defendant has little

incentive to object and the district court was not permitted to rely on non-elemental

facts. The district court recognized that this case presented “a close call,” but it

concluded that the record supported the conclusion that the state offenses were

“separate occurrences.” The district court noted that Dudley had not objected

during the 2013 Alabama plea colloquy, and the indictments were separate and

“the grand jury took them up and true billed them.” Following consideration of

additional sentencing-related arguments, the district court imposed a within-

guidelines 215-month sentence. This appeal followed.

                             II.    Standards of Review

      We review de novo whether prior offenses meet the ACCA’s different-

occasions requirement. United States v. Carter, 969 F.3d 1239, 1242 (11th Cir.




                                           8
           USCA11 Case: 19-10267          Date Filed: 07/22/2021   Page: 9 of 58



2020). “We may affirm on any ground supported by the record.” Id. (quoting

Castillo v. United States, 816 F.3d 1300, 1303 (11th Cir. 2016)).

      Dudley’s Rehaif-based challenge to his conviction, however, which he raises

for the first time on appeal, is reviewed only for plain error. United States v. Reed,

941 F.3d 1018, 1021 (11th Cir. 2019). To establish plain error, a defendant must

show: (1) an error; (2) that was obvious; (3) that affected the defendant’s

substantial rights; and (4) that seriously affected the fairness, integrity, or public

reputation of judicial proceedings. United States v. Olano, 507 U.S. 725, 734–37

(1993). “[W]e may consult the whole record when considering the effect of any

error on [Dudley’s] substantial rights.” Reed, 941 F.3d at 1021 (quoting United

States v. Vonn, 535 U.S. 55, 59 (2002)).

                                   III.     Discussion

      A.     ACCA Challenge

      Under the ACCA, a defendant convicted of possession of a firearm by a

convicted felon, pursuant to 18 U.S.C. § 922(g), is subject to a mandatory-

minimum sentence of 15 years’ imprisonment if he “has three previous

convictions . . . for a violent felony or serious drug offense, or both, committed on

occasions different from one another.” 18 U.S.C. § 924(e)(1). Thus, determining

whether a defendant qualifies for an ACCA enhancement involves a two-prong

inquiry: (1) whether the defendant has three prior convictions that each meet the



                                              9
         USCA11 Case: 19-10267       Date Filed: 07/22/2021   Page: 10 of 58



ACCA’s definitions of a violent felony or a serious drug offense, and, if so,

(2) whether those predicate offenses were committed on different occasions from

one another.

      Dudley does not contest the district court’s finding that his prior convictions

for Alabama assault qualify as violent felonies, so the only issue we must decide is

whether the district court erred under the second step of the inquiry, in determining

that Dudley’s prior convictions were committed on occasions different from one

another. Nevertheless, because some of Dudley’s arguments as to the proper

inquiry under the second step are inextricably intertwined with considerations

relevant to the initial predicate violent felony determination, we discuss both steps.

   1. The predicate violent felony determination

      The ACCA defines the term “violent felony” as any crime punishable by a

term of imprisonment exceeding one year that:

      (i)   has as an element the use, attempted use, or threatened use of
      physical force against the person of another; or

      (ii) is burglary, arson, or extortion, involves use of explosives, or
      otherwise involves conduct that presents a serious potential risk of
      physical injury to another.




                                          10
           USCA11 Case: 19-10267            Date Filed: 07/22/2021        Page: 11 of 58



18 U.S.C. § 924(e)(2)(B). Section 924(e)(2)(B)(i) contains the “elements clause,”

while subsection (ii) contains the “enumerated crimes” and the “residual clause.”8

United States v. Owens, 672 F.3d 966, 968 (11th Cir. 2012).

       “To determine whether a state conviction qualifies as a violent felony under

the ACCA’s elements clause, [courts] employ a ‘categorical approach.’” United

States v. Oliver, 962 F.3d 1311, 1316 (11th Cir. 2020). The categorical approach

focuses solely on the statutory definition of the offense of conviction (i.e., the

elements of the offense of conviction), not the defendant’s underlying conduct (i.e.,

the facts). See Taylor v. United States, 495 U.S. 575, 600 (1990); see also Mathis

v. United States, 136 S. Ct. 2243, 2248–49, 2251 (2016) (discussing the categorical

approach under the ACCA); Descamps v. United States, 570 U.S. 254, 267–69

(2013) (same).

       “‘Elements’ are the ‘constituent parts’ of a crime’s legal definition—the

things the ‘prosecution must prove to sustain a conviction.’” Mathis, 136 S. Ct. at

2248 (quoting Black’s Law Dictionary 634 (10th ed. 2014)). “Facts by contrast,

are mere real-world things—extraneous to the crime’s legal requirements.” Id. At

least in terms of the predicate felony determination under the ACCA, unlike


       8
         In 2015, the Supreme Court struck down the ACCA’s residual clause as
unconstitutionally vague. See Johnson v. United States, 576 U.S. 591, 597–602 (2015). In
holding that the residual clause was void for vagueness, the Court clarified that it did not call into
question the validity of the elements clause or the enumerated crimes clause. Id. at 606. Thus,
our discussion here focuses on the remaining two clauses—the elements clause and the
enumerated crimes clause.


                                                 11
          USCA11 Case: 19-10267      Date Filed: 07/22/2021   Page: 12 of 58



elements, facts “hav[e] no legal effect or consequence” and need not be proven by

a prosecutor, found by a jury, or admitted by a defendant. Id. (quotation omitted).

      Accordingly, when examining whether a conviction qualifies as a violent

felony under the elements clause, the categorical approach requires that courts

focus only on the statutory elements and “presume that the conviction rested upon

the ‘least of the acts criminalized’ by the statute.” Oliver, 962 F.3d at 1316

(quoting Moncrieffe v. Holder, 569 U.S. 184, 190–91 (2013)). “If the ‘least of the

acts criminalized’ by the statute of conviction has an element requiring ‘the use,

attempted use, or threatened use of physical force against the person of another,’

then the offense categorically qualifies as a violent felony under the ACCA’s

elements clause.” Id. (quoting United States v. Davis, 875 F.3d 592, 597 (11th Cir.

2017)).

      Similarly, under the enumerated crimes clause, which only encompasses

prior convictions for “generic” versions of the offenses it lists, courts “compare the

elements of the statute forming the basis of the defendant’s conviction with the

elements of the ‘generic’ crime—i.e., the offense as commonly understood.”

Descamps, 570 U.S. at 257. The prior conviction qualifies under the enumerated

crimes clause “only if the statute’s elements are the same as, or narrower than,

those of the generic offense.” Id.




                                          12
           USCA11 Case: 19-10267           Date Filed: 07/22/2021       Page: 13 of 58



       Finally, when a statute of conviction is divisible, meaning it sets elements in

the alternative and defines multiple crimes, courts may use the modified

categorical approach and look beyond the statutory elements of the prior

conviction by considering Shepard-approved documents for the limited purpose of

ascertaining which of the alternative elements formed the basis of the defendant’s

conviction. Id. These Shepard-approved documents include the “charging

document, the terms of a plea agreement, or transcript of [plea] colloquy between

judge and defendant in which the factual basis for the plea was confirmed by the

defendant, or to some comparable judicial record of this information.” Shepard,

544 U.S. at 16, 26.9 Once the court determines which of the alternative statutory


       9
          In Shepard, the Supreme Court confirmed that guilty pleas could be the basis for an
ACCA predicate offense “and that Taylor’s reasoning controls the identification of generic
convictions following pleas.” 544 U.S. at 19. Thus, Shepard held that, where a district court is
confronted with a prior conviction from a state that has non-generic offenses, in order to
determine whether the defendant’s plea necessarily admitted elements of a generic offense, the
court is limited to certain judicial record evidence—charging instruments, terms of a plea
agreement, or “transcript of a plea colloquy between judge and defendant in which the factual
basis for the plea was confirmed by the defendant, or to some other comparable judicial record.”
Id. at 26. Contrary to the dissent’s contention, Shepard did not limit a sentencing court to “only
three sources.” Rather, although the Shepard court specified certain sources, it left open the
consideration of additional sources by specifying “some other comparable judicial record.” Id.
        Dudley argues that a plea colloquy is not a Shepard-approved source unless the defendant
confirms the factual basis for the plea. We accept for the purposes of this opinion that he is
correct, and that the only way the district court could have relied on the prosecutor’s factual
statements from his Alabama plea colloquy was if there was evidence of his confirmation of
those statements. Nevertheless, we note that the Supreme Court used slightly different language
in the beginning of the Shepard opinion, stating that “a later court determining the character of [a
prior conviction] is generally limited to examining the statutory definition, charging document,
written plea agreement, transcript of plea colloquy, and any explicit factual finding by the trial
judge to which the defendant assented.” Id. at 16 (emphasis added). And post-Shepard, in every
Supreme Court case that has discussed or mentioned Shepard-approved sources, the Supreme



                                                13
          USCA11 Case: 19-10267          Date Filed: 07/22/2021       Page: 14 of 58



elements formed the basis of defendant’s conviction, it “can then do what the

categorical approach demands: compare the elements of the crime of conviction

(including the alternative element used in the case) with the elements of the generic

crime” or examine whether the elements of the crime qualify under the elements

clause. Descamps, 570 U.S. at 257.

       A great deal of litigation has ensued over the years regarding when a court

may use the modified categorical approach in conducting the predicate violent

felony inquiry. For instance, in Descamps, the Supreme Court held that district

courts could not apply the modified categorical approach when the crime of

conviction consists of a single, indivisible set of elements. Id. at 265. The Court

explained that applying the modified categorical approach to a statute involving a

single, indivisible set of elements “authorizes the court to try to discern what a trial

showed, or a plea proceeding revealed, about the defendant’s underlying

conduct,”—which is judicial factfinding that is prohibited by the Sixth

Amendment. Id. at 269–70 (discussing the interplay between the categorical

approach and Apprendi v. New Jersey, 530 U.S. 466, 490 (2000), which held that,

under the Sixth Amendment, “[o]ther than the fact of a prior conviction, any fact



Court has routinely referred generally to “plea colloquies” as Shepard-approved sources without
further qualification. See, e.g., Descamps, 570 U.S. at 262; Moncrieffe v. Holder, 569 U.S. 184,
191 (2013); Johnson v. United States, 559 U.S. 133, 144 (2010); Nijhawan v. Holder, 557 U.S.
29, 36, 41 (2009); Chambers v. United States, 555 U.S. 122, 126 (2009), abrogated in part by
Johnson, 559 U.S. at 133; Gonzales v. Duenas-Alvarez, 549 U.S. 183, 187 (2007).


                                               14
         USCA11 Case: 19-10267       Date Filed: 07/22/2021   Page: 15 of 58



that increases the penalty for a crime beyond the prescribed statutory maximum

must be submitted to a jury, and proved beyond a reasonable doubt”). The

Descamps Court emphasized that the categorical approach avoids the Sixth

Amendment concerns identified in Apprendi by focusing on the elements of the

crime of conviction, which are necessarily admitted as part of a guilty plea and

does not permit consideration of non-elemental facts—extraneous information that

the defendant may have little incentive to contest—to increase a defendant’s

maximum sentence. Id. at 270.

      Subsequently, in Mathis, the Supreme Court held that the modified

categorical approach could not be applied to determine whether a prior conviction

qualified as a violent felony predicate where a statute of conviction was indivisible

and merely identified multiple “means” of committing a crime, rather than

“elements.” 136 S. Ct. at 2253. The Court emphasized that applying the modified

categorical approach to determine the means by which a defendant committed the

prior crime would require consideration of non-elemental facts and result in

impermissible judicial fact-finding in violation of the Sixth Amendment. Id. at

2252–53.

      Thus, at least for purposes of the first step in the ACCA inquiry—whether a

prior offense of conviction qualifies as a violent felony—the law is crystal clear

that facts simply do not matter, even when the defendant expressly confirmed or



                                         15
         USCA11 Case: 19-10267       Date Filed: 07/22/2021    Page: 16 of 58



assented to those facts. Id.; see also Descamps, 570 U.S. at 260–65; Taylor, 495

U.S. at 600. But notably, Taylor, Shepard, Descamps, and Mathis, upon which

Dudley and the dissent rely, all focused solely on the predicate felony stage of the

ACCA inquiry—in particular whether the prior offense of conviction qualified as a

violent felony. None of those cases addressed the second step of the ACCA

inquiry—whether the predicate qualifying violent felonies were committed on

different occasions from one another—which we confront in this case. Indeed, the

Supreme Court has never squarely addressed the different-occasions inquiry.

      And it is this latter step that Dudley challenges in the instant appeal.

Accordingly, we must examine the different-occasions inquiry and Dudley’s

argument that the district court erred in determining that his predicate violent

felony state convictions were committed on different occasions from one another.

   2. The Different-Occasions Inquiry

      The ACCA’s different-occasions language refers expressly to three previous

qualifying predicate convictions that were “committed on occasions different from

one another.” 18 U.S.C. § 924(e)(1). To qualify as offenses committed on

different occasions from one another under the ACCA, the offenses must be

“temporally distinct” and arise from “separate and distinct criminal episode[s].”

United States v. Sneed, 600 F.3d 1326, 1329 (11th Cir. 2010) (quotation omitted).

The government bears the burden of proving by a preponderance of the evidence



                                          16
         USCA11 Case: 19-10267       Date Filed: 07/22/2021    Page: 17 of 58



that the prior convictions “more likely than not arose out of ‘separate and distinct

criminal episode[s].’” United States v. McCloud, 818 F.3d 591, 595–96 (11th Cir.

2016) (alteration in original) (quoting Sneed, 600 F.3d at 1329).

      Unlike the predicate felony determination, which focuses solely on the

statutory legal elements, the different-occasions inquiry necessarily “requires

looking at the facts underlying the prior convictions.” United States v. Richardson,

230 F.3d 1297, 1299 (11th Cir. 2000), abrogated in part by Sneed, 600 F.3d at

1332 (recognizing that while Shepard abrogated Richardson’s approval of the use

of police reports to determine whether prior convictions were committed on

different occasions, “Richardson remains correct” that the different occasions

inquiry requires looking at the facts underlying the conviction); see also United

States v. King, 853 F.3d 267, 273 (6th Cir. 2017) (“As opposed to the ACCA’s

language pertaining to the predicate [violent felony] question, its different-

occasions language does focus on the defendant’s conduct: it asks courts to

determine whether prior offenses were ‘committed’ on different occasions.”).

      Nevertheless, although the different-occasions inquiry requires a court to

look at the facts underlying the prior conviction, in order to avoid constitutional

concerns, we have held that the court is limited to Shepard-approved sources, as

only information found in such conclusive judicial records has gone through a

validation process that comports with the Sixth Amendment. Sneed, 600 F.3d at



                                          17
            USCA11 Case: 19-10267       Date Filed: 07/22/2021      Page: 18 of 58



1332–33. As long as a court limits itself to Shepard-approved sources, the court

“may determine both the existence of prior convictions and the factual nature of

those convictions, including whether they were committed on different occasions,”

“based on its own factual findings.” United States v. Weeks, 711 F.3d 1255, 1259–

60 (11th Cir. 2013), abrogated on other grounds by Descamps, 570 U.S. 254; see

also United States v. Overstreet, 713 F.3d 627, 635–36 (11th Cir. 2013) (reiterating

that “a district court ‘ha[s] the authority to apply the ACCA enhancement based on

its own factual findings’ that the defendant’s offenses were committed on

occasions different from one another” (quotations omitted)). Furthermore, in

determining whether a defendant’s prior convictions were committed on different

occasions from one another, a district court may rely on “non-elemental facts”

contained in the Shepard-approved sources. See United States v. Longoria, 874

F.3d 1278, 1282–83 (11th Cir. 2017).

       Finally, like many of our sister circuits, we have repeatedly rejected the

argument that judicially determining whether prior convictions were committed on

different occasions from one another for purposes of the ACCA violates a

defendant’s Fifth and Sixth Amendment rights. See id. at 1283 (explaining that

under Almendarez-Torres v. United States, 523 U.S. 224, 226–27 (1998),10 which


       10
        Specifically, in Almendarez–Torres, the Supreme Court held that, for sentencing
enhancement purposes, a judge, rather than a jury, may determine “the fact of a prior



                                             18
          USCA11 Case: 19-10267            Date Filed: 07/22/2021       Page: 19 of 58



remains good law, district courts may determine the factual nature of a prior

conviction, including whether offenses of conviction were committed on different

occasions from one another, without violating the Fifth and Sixth Amendments);

Weeks, 711 F.3d at 1259 (same); see also United States v. Morris, 293 F.3d 1010,

1012–13 (6th Cir. 2002) (holding that the ACCA’s different-occasions

determination falls within the Almendarez-Torres and Apprendi exceptions);

United States v. Harris, 447 F.3d 1300, 1303–04 (10th Cir. 2006) (holding that “all

three elements of the ACCA”—(1) the number of prior convictions, (2) whether a

prior conviction qualifies as a violent felony, and (3) whether prior convictions

occurred on different occasions from one another—are properly determined by a

sentencing court and such determinations do not violate Apprendi); United States

v. Thompson, 421 F.3d 278, 285–86 (4th Cir. 2005) (holding that judicial



conviction.” 523 U.S. at 226–27. Thereafter, in Apprendi, the Supreme Court held that, under
the Due Process Clause of the Fifth Amendment and the notice and jury trial guarantees of the
Sixth Amendment, “[o]ther than the fact of a prior conviction, any fact that increases the penalty
for a crime beyond the prescribed statutory maximum must be submitted to a jury, and proved
beyond a reasonable doubt.” 530 U.S. at 490. Nevertheless, as is evident from the language of
Apprendi’s holding, Apprendi did not alter the pre-existing rule from Almendarez–Torres.
Subsequently, in Alleyne v. United States, the Supreme Court extended Apprendi and held that
any facts that increase a mandatory minimum sentence must be submitted to a jury and proved
beyond a reasonable doubt. 570 U.S. 99, 116 (2013). But in so holding, the Supreme Court
expressly declined to alter the Almendarez–Torres rule. Id. at 111 n. 1 (“Because the parties do
not contest [the] vitality [of Almendarez-Torres], we do not revisit it for purposes of our decision
today.”). Thus, Almendarez–Torres remains a narrow exception to Apprendi’s general rule for
the fact of a prior conviction. And although there may be some tension between Almendarez-
Torres and Apprendi and Alleyne, “we are bound to follow Almendarez-Torres unless and until
the Supreme Court itself overrules that decision.” United States v. Smith, 775 F.3d 1262, 1266
(11th Cir. 2014) (quotation omitted).


                                                19
            USCA11 Case: 19-10267         Date Filed: 07/22/2021       Page: 20 of 58



determination of the different occasions requirement does not violate the Sixth

Amendment); United States v. Santiago, 268 F.3d 151, 156–57 (2d Cir. 2001)

(“[W]e are satisfied . . . that § 924(e)’s ‘different occasions’ requirement falls

safely within the range of facts traditionally found by judges at sentencing and is

sufficiently interwoven with the facts of the prior crimes that Apprendi does not

require different factfinders and different burdens of proof for Section 924(e)’s

various requirements.”). With these principles in mind, we turn now to Dudley’s

arguments.

       Dudley argues that the main issue in this case “is whether the Shepard-

approved documents[11] the government submitted to the district court proved that

[his] prior convictions for second-degree assault . . . in Alabama[] were committed

on occasions different from one another.” In particular, Dudley asserts that the

Alabama indictments did not contain the dates or times of the offenses and, under

Shepard, the district court could not rely on the dates proffered by the prosecutor

during the plea colloquy because Dudley did not expressly confirm that he agreed

with the factual proffer.



       11
          Dudley makes two primary arguments related to the different-occasions inquiry:
(1) under Shepard, the district court could not rely on the factual proffer contained in Dudley’s
2013 Alabama plea colloquy because Dudley never confirmed those facts; and (2) at most, his
guilty plea established only the facts inherent to the elements of the offenses, and the district
court could not rely on non-elemental facts for the different-occasions inquiry because such facts
are unnecessary for conviction. We address both of these arguments in turn.



                                                20
         USCA11 Case: 19-10267       Date Filed: 07/22/2021    Page: 21 of 58



      Although Dudley did not state expressly during the Alabama plea colloquy

that he agreed with the prosecutor’s factual proffer that the assaults in question

occurred on May 8, 2011, July 26, 2011, and July 13, 2011, respectively, he

notably did not object. Indeed, the dates of the offenses were mentioned multiple

times during the plea hearing and not once did Dudley’s counsel or Dudley raise

any objection, or express any confusion or hesitation. Similarly, no objection was

raised when the state court asked the state prosecutor whether “[t]hese were all

separate incidents” and the state prosecutor confirmed that they were separate

incidents.

      Additionally, after the prosecutor completed the factual proffer at the 2013

plea hearing, he asked “[d]id I miss anything,” and Dudley’s counsel responded

“[t]hat’s it,” but then went on to raise a separate issue concerning whether jail

credit had been addressed. The fact that counsel did not object to the factual

proffer but raised a separate issue is an indicator of implicit agreement with the

factual proffer.

      Furthermore, after the factual proffer by the prosecutor in support of all three

indictments, the state court asked Dudley for his plea as to case no. 11-2610, and

Dudley responded “[g]uilty.” The state court asked Dudley “how do you plead” in

case no. 11-2366, and Dudley stated “[g]uilty.” The state court then asked Dudley

what his plea was to case no. 11-2012, and Dudley responded “[g]uilty, Your



                                          21
            USCA11 Case: 19-10267         Date Filed: 07/22/2021        Page: 22 of 58



Honor.” Dudley confirmed that he was pleading guilty because he was in fact

guilty. 12 He was also asked whether he had “anything to say before the [c]ourt

pronounce[d] sentence,” and Dudley responded, “No, sir.” Again, no objection or

corrections were made to the factual basis. 13

       We conclude that, consistent with Shepard, where there is evidence of

confirmation of the factual basis for the plea by the defendant—be it express or

implicit confirmation—a federal sentencing court is permitted to rely on those facts




       12
          The fact that Dudley pleaded guilty in each case following the prosecutor’s factual
proffer distinguishes his case from this Court’s recent different-occasions decision in Carter, 969
F.3d at 1242, in which the defendant entered his guilty plea prior to the State’s factual proffer.
       13
           Although Dudley and the dissent argue that a defendant may not have an incentive to
object to extraneous facts and superfluous allegations, such a concern is not present here.
Dudley had two very good reasons to object if the charged assaults were not separate incidents.
First, the indictments in case no. 11-2366 and case no. 11-2610 both charged Dudley with the
same crime—second degree assault—against the same victim—Officer Gandy. Thus, the
allegation that these were separate incidents was not superfluous or extraneous, and Dudley had
every incentive to object if those two assaults did not arise from separate incidents because
otherwise his conviction on those two counts would have violated his constitutional right to be
protected from double jeopardy. See Ex Parte Wright, 477 So. 2d 492, 493 (Ala. 1985). Second,
on top of the double jeopardy concern, Alabama has a habitual felony offender statute, which
significantly increases the penalties for felony offenders who subsequently commit another
Alabama felony offense. Ala. Code § 13A-5-9 (1975). At the time of his 2013 Alabama plea,
Dudley was 21 years old and he did not have any adult criminal convictions. Therefore, he was
not subject to the habitual felony offender statute. At the 2013 Alabama plea hearing, Dudley
pleaded guilty to a total of seven felony convictions, which will increase his sentence if he
subsequently commits another Alabama felony. Id. § 13A-5-9(c). Accordingly, if there was a
way to eliminate one or more of these felony convictions because they did not arise from
separate incidents, Dudley and his counsel certainly had an incentive to object. Yet, no objection
was raised.


                                                22
            USCA11 Case: 19-10267          Date Filed: 07/22/2021        Page: 23 of 58



to conduct the different-occasions inquiry. 14 And in this case, under the totality of

the circumstances, Dudley implicitly agreed with the factual proffer such that the


       14
           We do not hold that every time a defendant fails to object to the factual proffer, it
constitutes an implicit confirmation of the factual basis. Rather, the determination that a
defendant has implicitly confirmed the factual basis of the plea must be determined on a case-by-
case basis considering the totality of the circumstances. The dissent argues that implicit
confirmation or assent to a factual basis during a plea colloquy is not sufficient and that Shepard
requires more—namely, express confirmation of the factual proffer by the defendant—which the
dissent oddly maintains is implicit in Shepard’s holding. The dissent asserts that “an express-
confirmation requirement . . . makes good sense” because it sets a bright-line rule that’s easily
administrable by federal courts reviewing often old, messy state-court records.”
        But the dissent’s proposal injects arbitrariness into the ACCA predicate inquiry. More
often than not ACCA qualifying predicate offenses are state convictions and the colloquy that is
required for plea hearings varies from state to state. For instance, as is clear in this case, under
the dissent’s approach, the government would rarely be able to rely on Alabama plea colloquies
as part of the ACCA predicate inquiry—for either the violent felony or the different-occasions
determination—because Alabama does not require the trial court to inquire as to whether a
defendant agrees with the factual basis for the plea. Such arbitrariness is exactly what the
Supreme Court sought to avoid in Shepard and Taylor when it created the categorical approach
for the violent felony inquiry and limited a later court determining the nature of a prior
conviction to conclusive judicial records—records that had been subject to the judicial
adversarial process and were made or used in adjudicating guilt. Shepard explained that, in
pleaded cases, such judicial “certainty” lies in “the statement of factual basis for the charge, Fed.
Rule Crim. Proc. 11(b)(3), shown by a transcript of a plea colloquy or by written plea agreement
presented to the court, or by a record of comparable findings of fact adopted by the defendant
upon entering the plea.” 544 U.S. at 20. A plea colloquy is a conclusive judicial record, and
although Shepard referenced—without qualification—“the factual basis for the plea [as]
confirmed by the defendant,” id. at 26, the Supreme Court never stated that the defendant had to
expressly confirm the factual basis. Thus, nothing in Shepard precludes implicit confirmation of
the factual basis by the defendant based on the totality of the circumstances in a given case. See
also United States v. McCloud, 818 F.3d 591, 596–98, 600 (11th Cir. 2016) (noting that,
although the charging documents for the prior offenses did not specify the time or location of the
prior robberies, the prosecutor’s factual proffer which identified the location of one of the
robberies from McCloud’s prior plea colloquy established at least two separate offenses, but
vacating the ACCA enhancement and remanding for resentencing because the information in the
Shepard-approved sources was insufficient to establish that there were three separate offenses).
        Indeed, an express confirmation requirement imposes a requirement that does not even
exist under the Federal Rules of Criminal Procedure. Rule 11(b)(3) requires that a district court
“determine that there is a factual basis for the plea,” but it does not require the district court to
ask whether a defendant agrees with the factual basis. See Fed. R. Crim. P. 11(b)(3). Permitting
both express and implicit confirmation protects against arbitrary results based on variances in
state requirements for plea colloquies from being the determinative factor as to whether the



                                                 23
          USCA11 Case: 19-10267           Date Filed: 07/22/2021      Page: 24 of 58



district court could rely on the proffered dates of Dudley’s prior Alabama assaults

to confirm that the predicate offenses were committed on different occasions from

one another.

       We are not the first circuit to conclude that implicit confirmation can satisfy

Shepard’s requirements. Under similar circumstances, the Fourth Circuit in United

States v. Taylor, 659 F.3d 339 (4th Cir. 2011), found that a defendant’s plea

constituted an admission of the conduct reflected in the prosecutor’s factual proffer

even though the defendant never expressly admitted the facts. In Taylor, one of

the defendants argued that his prior Maryland conviction for assault did not qualify

as an ACCA predicate violent felony and that the federal sentencing court erred in

relying on the prosecutor’s factual proffer from his state plea colloquy because “he

never actually admitted [those] facts during his plea colloquy.” Id. at 341, 345.

The Fourth Circuit squarely rejected this contention. The court emphasized that

the transcript of the state plea proceedings revealed that, after being informed of

his rights, the defendant’s attorney asked whether it was still the defendant’s

intention to plead guilty, and the defendant responded affirmatively. Id. at 341–42.

The prosecutor then made a factual proffer in support of the plea. When the


government can later rely on a plea colloquy as part of the ACCA inquiry. Given these concerns
and the Supreme Court’s silence in Shepard as to whether confirmation of the factual basis
needed to be express, it is much more likely that the Supreme Court intended to encompass both
express and implicit confirmation of the factual basis for the plea within its holding as opposed
to the express confirmation requirement advocated for by the dissent.



                                               24
            USCA11 Case: 19-10267         Date Filed: 07/22/2021       Page: 25 of 58



prosecutor completed the factual proffer, the court asked the defendant’s attorney

whether she had any additions or corrections, to which she responded “no.” Id. at

342. The district court then found the defendant guilty and asked if there was

“anything else [the defendant] would like to say,” and the defendant responded

“No, ma’am.” Id. The Fourth Circuit emphasized that “[d]uring the entire plea

colloquy, neither [the defendant] nor his counsel protested his innocence, disputed

his guilt, or disagreed with the prosecutor’s statement of the facts. . . . [despite]

[t]he colloquy [being] replete with opportunities for [the defendant] to challenge

his factual guilt.” Id. at 342, 347. Thus, the Fourth Circuit concluded that the

defendant’s attorney’s statement that she had no additions or corrections to the

statement of the facts and the defendant’s confirmation of his intention to plead

guilty and failure “to make any correction when given another chance to speak,”

“constituted an admission of the . . . conduct reflected in the sole proffered factual

basis for the plea.” Id. at 348.

       We find Dudley’s circumstances even more persuasive than those in

Taylor. 15 First, unlike the defendant in Taylor who confirmed his intention to


       15
           The dissent contends that Taylor “isn’t quite on point” because it pre-dated Descamps
and Mathis, involved the violent felony inquiry as opposed to the different-occasions inquiry,
and Taylor argued that his plea was an Alford plea. The dissent’s arguments are unpersuasive.
The fact that Taylor pre-dated Descamps and Mathis is irrelevant because, as discussed further in
this opinion, neither Descamps nor Mathis affected the different-occasions inquiry. Similarly,
the fact that Taylor involved the violent felony inquiry does not change the fact that the Fourth
Circuit determined that Taylor implicitly admitted to the conduct contained in the factual proffer



                                               25
            USCA11 Case: 19-10267           Date Filed: 07/22/2021        Page: 26 of 58



plead guilty prior to the state’s factual proffer, Dudley expressed his intention to

plead guilty following the state’s factual proffer three times—once for each case.

He did so without hesitation and without any hint of an objection to the facts as set

forth by the state prosecutor. Second, like the defendant in Taylor, when asked

whether he had anything else to say, Dudley responded, “No sir.” Third, when the

state court judge asked whether the assaults in question were separate incidents, the

state prosecutor confirmed that they were, and Dudley’s counsel made no

objection. Fourth, following the factual proffer, the prosecutor asked whether he

“miss[ed] anything” and Dudley’s attorney responded “that’s it” but inquired as to

whether jail credit had been addressed.16 The fact that Dudley’s counsel confirmed



as part of its violent felony inquiry. Shepard existed when the Fourth Circuit decided Taylor,
and if implicit assent or confirmation is sufficient for the violent felony inquiry, it should also be
sufficient for the different-occasions inquiry. Furthermore, the fact that Taylor argued that his
plea was an Alford plea is a distinction without a difference. Taylor’s point—just like
Dudley’s—was that the factual proffer from his state plea colloquy could not be relied upon
because “he never actually admitted [to those facts] during his plea colloquy.” Taylor, 659 F.3d
347. In rejecting this argument, the Fourth Circuit first noted that, contrary to the defendant’s
argument, his “plea [was] not an Alford plea.” Id. Rather, the defendant’s plea was “a perfectly
ordinary guilty plea.” Id. Moreover, in rejecting Taylor’s argument, the Fourth Circuit
acknowledged Shepard’s reference to “a plea colloquy ‘in which the factual basis for the plea
was confirmed by the defendant,’” but it nevertheless concluded that because neither Taylor nor
his counsel made any “additions or corrections to the prosecution’s statement of facts” and
Taylor “confirmed his intention to plead guilty,” his “plea of guilty constituted an admission of
the violent conduct reflected in the sole proffered factual basis for the plea.” Id. Accordingly,
Taylor is clearly on point. It involved a garden-variety guilty plea, just like Dudley’s plea, and it
supports our conclusion that a subsequent sentencing court may rely on a factual proffer if there
is evidence of confirmation or assent by the defendant, be it implicit or express assent.
       16
           Following pronouncement of sentence, Dudley’s counsel again raised a matter of jail
credit for record purposes.



                                                 26
         USCA11 Case: 19-10267       Date Filed: 07/22/2021    Page: 27 of 58



“that’s it” following the factual proffer yet raised another issue concerning jail

credit further lends support to the conclusion that Dudley assented to the factual

proffer. Thus, just like in Taylor, during Dudley’s “entire plea colloquy, neither

[the defendant] nor his counsel protested his innocence, disputed his guilt, or

disagreed with the prosecutor’s statement of the facts. . . . [despite] [t]he colloquy

[being] replete with opportunities for [the defendant] to challenge his factual

guilt.” 659 F.3d at 342, 347. Accordingly, we agree that, when considered as a

whole, the plea proceeding confirms that Dudley assented to the factual proffer.

      Dudley disagrees that he implicitly assented to the dates of the Alabama

assaults contained in the state prosecutor’s factual proffer. He maintains that his

guilty plea established only the essential elements of the assaults, and that dates are

“non-elemental facts” which courts cannot consider, citing the Supreme Court’s

decisions in Descamps and Mathis.

      Dudley’s reliance on Descamps and Mathis is misplaced. As discussed

previously, both Descamps and Mathis concerned when a district court may apply

the modified categorical approach to ascertain whether a conviction qualifies as an

ACCA violent felony predicate—an inquiry not at issue here. Mathis, 136 S. Ct.

2253; Descamps, 570 U.S. at 257–58. Neither case addressed the second inquiry

required by the ACCA—whether the qualifying violent offenses were committed

on different occasions from one another. See generally Mathis, 136 S. Ct. 2253;



                                          27
         USCA11 Case: 19-10267        Date Filed: 07/22/2021    Page: 28 of 58



Descamps, 570 U.S. at 257–58. Therefore, Descamps and Mathis have no bearing

on this case.

      To the extent Dudley argues that Descamps and Mathis abrogated our

precedent regarding the different-occasions inquiry, his argument is unavailing.

Under our prior precedent rule, “a prior panel’s holding is binding on all

subsequent panels unless and until it is overruled or undermined to the point of

abrogation by the Supreme Court or this court sitting en banc.” United States v.

Archer, 531 F.3d 1347, 1352 (11th Cir. 2008). To conclude that we are not bound

by a prior holding in light of a Supreme Court case, we must find that the case is

“clearly on point” and that it “actually abrogate[s] or directly conflict[s] with, as

opposed to merely weaken[s], the holding of the prior panel.” United States v.

Kaley, 579 F.3d 1246, 1255 (11th Cir. 2009). Neither Descamps nor Mathis is

clearly on point as neither case deals with the different-occasions inquiry. See

generally Mathis, 136 S. Ct. 2253; Descamps, 570 U.S. at 257–58. Accordingly,

neither case abrogated our prior precedent on the different-occasions inquiry for

purposes of the ACCA. Kaley, 579 F.3d at 1255.

      Moreover, since Descamps and Mathis, we have reaffirmed our holding that

district courts may rely on non-elemental facts contained in Shepard-approved

documents when deciding whether a defendant’s predicate offenses were

committed on occasions different from one another. Longoria, 874 F.3d at 1283.



                                           28
            USCA11 Case: 19-10267        Date Filed: 07/22/2021      Page: 29 of 58



And we are not alone in this view. Other circuits addressing this issue have also

concluded that, while sentencing courts are restricted to Shepherd-approved

sources when conducting the different-occasions inquiry, there is no limitation on a

sentencing court’s consideration of non-elemental facts contained in those

documents. See, e.g., United States v. Walker, 953 F.3d 577, 581 (9th Cir. 2020)

(rejecting the argument that Mathis precludes a sentencing court from considering

non-elemental facts in Shepard-approved sources when determining whether the

offenses in question occurred on different occasions); United States v. Hennessee,

932 F.3d 437, 443 (6th Cir. 2019) (rejecting the argument that, under Descamps

and Mathis, a sentencing court is limited to elemental facts contained in Shepard-

approved sources in conducting the different-occasions inquiry); United States v.

Blair, 734 F.3d 28, 227–28 (3d Cir. 2013) (rejecting the argument that Descamps

forbids courts from considering non-elemental facts to determine whether prior

offenses of conviction were committed on different occasions). Any holding to the

contrary would effectively render a sentencing judge incapable of making the

ACCA different-occasions determination as the elemental facts rarely ever involve

the date, time, or location of crimes.17


       17
         Dudley makes much of the fact that he did not expressly “admit” or “confirm” the non-
elemental dates of the assaults during the Alabama plea colloquy. But even if he had, under the
reasoning of Descamps and Mathis (which Dudley would have us apply to the different-
occasions inquiry), such an admission would not have mattered and could not have been relied
on by the district court as a basis for finding the ACCA enhancement. See Descamps, 570 U.S.



                                              29
          USCA11 Case: 19-10267           Date Filed: 07/22/2021       Page: 30 of 58



       In Dudley’s case, in determining whether the second ACCA requirement

was met—that the Alabama assaults were committed on different occasions—the

district court limited itself to the charging documents and the plea colloquy from

Dudley’s Alabama proceedings. Those are Shepard-approved documents.

Shepard, 544 U.S. 16, 26. Under our precedent, the district court was authorized

to use information from those documents, including non-elemental facts, such as

the dates of the offenses proffered by the prosecutor as the factual basis for the

plea, to determine whether the different occasions requirement was met. See, e.g.,

Longoria, 874 F.3d at 1283; Weeks, 711 F.3d at 1260–62 (“the district court ha[s]

the authority to apply the ACCA enhancement based on its own factual findings”

as long as those findings are drawn from Shepard-approved documents); Sneed,

600 F.3d at 1333 (holding that district courts may still “look to certain facts

underlying the prior conviction” to determine if the prior offenses were committed

on different occasions for purposes of the ACCA, provided they rely “only [on]

Shepard-approved sources”); United States v. Greer, 440 F.3d 1267, 1275 (11th



at 270 (explaining that “whatever [a defendant] says, or fails to say, about superfluous facts
cannot license a later sentencing court to impose extra punishment”); see also Mathis, 136 S. Ct.
at 2248 (explaining that facts are “extraneous to the crime’s legal requirements” and “need
neither be found by a jury nor admitted by a defendant”). This point illustrates why the
reasoning of Descamps and Mathis cannot extend to the different-occasions inquiry. Without
relying on extraneous facts—which Descamps and Mathis, if they applied in this context, would
have us ignore—there would simply be no way for a district court to ever determine whether a
defendant’s qualifying violent felony convictions were committed on different occasions from
one another, which is an undisputed requirement of the ACCA. See 18 U.S.C. § 924(e)(1).



                                               30
           USCA11 Case: 19-10267      Date Filed: 07/22/2021    Page: 31 of 58



Cir. 2006) (“There is implicit in the Shepard rule, however, a recognition that if the

nature of the prior conviction can be determined from those types of records, under

existing law the trial judge may make the determination. There would be no point

in restricting the sources that a judge may consider in reaching a finding if judges

were barred from making it.”).

      Accordingly, the district court did not err in relying on the prosecutor’s

factual proffer in Dudley’s plea colloquy to find by a preponderance of the

evidence that the three qualifying prior convictions for Alabama assault occurred

on three separate, distinct occasions.

      B.      Rehaif Challenge to Dudley’s Guilty Plea

      In Rehaif, the Supreme Court concluded that the word “knowingly” in 18

U.S.C. § 924(a) “applies both to the defendant’s conduct and to the defendant’s

status.” 139 S. Ct. at 2194, 2195–96. Thus, the Supreme Court held that to

convict a defendant of violating 18 U.S.C. § 922(g), “the Government must prove

both that the defendant knew he possessed a firearm and that he knew he belonged

to the relevant category of persons barred from possessing a firearm.” Id. at 2200.

      For the first time on appeal, Dudley argues that, in light of Rehaif, his guilty

plea must be vacated because the district court lacked subject-matter jurisdiction

given that the indictment failed to allege a crime as it did not “cite or track”




                                           31
           USCA11 Case: 19-10267          Date Filed: 07/22/2021     Page: 32 of 58



§ 924(a).18 This argument is foreclosed by our binding precedent. We recently

held that the same Rehaif-based defect of which Dudley complains is non-

jurisdictional. See United States v. Bates, 960 F.3d 1278, 1295 (11th Cir. 2020);

United States v. Moore, 954 F.3d 1322, 1333–37 (11th Cir. 2020).

      Dudley also argues for the first time on appeal that, pursuant to Rehaif, his

plea was not knowing and voluntary because both the indictment and the plea

colloquy omitted a critical element of the crime—his knowledge that, at the time

he possessed the firearm, he previously was convicted of a crime punishable by a

year or more in prison. We review this claim for only plain error. Greer v. United

States, 593 U.S. ___, 141 S. Ct. 2090, 2096–97 (2021). To prevail, Dudley “must

show ‘a reasonable probability that, but for the error, he would not have entered

the plea.’” Bates, 960 F.3d at 1296 (quoting United States v. Davila, 569 U.S. 597,

607 (2013)); see also United States v. McLellan, 958 F.3d 1110, 1120 (11th Cir.

2020) (same). Dudley cannot make this showing. Indeed, Dudley does not assert

that he would have changed his decision to plead guilty had he known that the

government had to prove his knowledge of his felon status. Moreover, as in Bates,

“[h]ad the government been required to prove that [Dudley] knew he was a felon at

the time he possessed a firearm, there is overwhelming evidence to show that it

would have easily done so.” 960 F.3d at 1296. And “[h]ad [Dudley] known that


      18
           Dudley’s 2018 guilty plea predated Rehaif, which was decided in 2019.


                                               32
         USCA11 Case: 19-10267          Date Filed: 07/22/2021   Page: 33 of 58



the government needed to prove that he knew he was a felon, the probability is

virtually zero that it would have changed his decision to plead guilty.” Id.

Accordingly, he cannot establish that the error affected his substantial rights for

purposes of plain error review, and he is not entitled to relief on this claim. Id.; see

also McLellan, 958 F.3d at 1120 (holding that a Rehaif-based error did not affect

the defendant’s substantial rights when (1) “[t]here was no contemporaneous

evidence to suggest that, had the indictment included the knowledge-of-status

element, [the defendant] would have changed his plea and proceeded to trial” and

(2) “the record reveal[ed] no basis for concluding that the government would have

been unable to prove that [the defendant] knew he was a felon when he possessed

the gun” had the case gone to trial).

                                    IV.     Conclusion

      For the above reasons, we affirm Dudley’s conviction and sentence.

      AFFIRMED.




                                            33
         USCA11 Case: 19-10267       Date Filed: 07/22/2021    Page: 34 of 58



NEWSOM, J., concurring in part and dissenting in part:

      If a felon is convicted of unlawfully possessing a firearm in violation of 18

U.S.C. § 922(g), he is ordinarily subject to a term of imprisonment ranging from

zero to 10 years. But under the Armed Career Criminal Act, if the same felon (1)

has “three previous convictions . . . for a violent felony” that (2) were “committed

on occasions different from one another,” 18 U.S.C. § 924(e)(1), he faces a

mandatory minimum sentence of 15 years, extending upward to life. This case is

about ACCA’s different-occasions requirement—and, in particular, the evidence

on which the district court here relied to find that Joshua Dudley’s prior felony

offenses were committed on “occasions different from one another.”

      Dudley pleaded guilty in federal court to possessing a firearm as a convicted

felon in violation of § 922(g). Five years earlier, in a single state-court proceeding,

he had pleaded to at least one count of second-degree assault in three separate

cases. But neither the indictments nor the plea agreements underlying those assault

convictions referenced the dates or times of the offenses. To find that the previous

assault offenses occurred on “occasions different from one another”—and thus

apply ACCA’s sentencing enhancement—the district court here relied on the

prosecutor’s factual proffer from Dudley’s state-court plea hearing.

      But under Shepard v. United States, 544 U.S. 13, 26 (2005), and United

States v. Sneed, 600 F.3d 1326, 1331 (11th Cir. 2010), a federal court may consider



                                          34
         USCA11 Case: 19-10267       Date Filed: 07/22/2021    Page: 35 of 58



a plea-colloquy transcript in determining whether a defendant’s prior offenses were

committed on different occasions only when “the factual basis for the plea was

confirmed by the defendant.” Here, Dudley never confirmed the prosecutor’s

factual recitation. Because the district court erred in relying on unconfirmed

statements in the plea-colloquy transcript, I respectfully dissent from Part III.A of

the Court’s opinion, which rejects Dudley’s challenge to the ACCA enhancement.

                                          I

      I start with common ground. The majority and I agree on the facts. We

agree that Dudley’s claim under Rehaif v. United States, 139 S. Ct. 2191 (2019),

fails. And, as relevant here, we agree that in determining whether a defendant’s

previous offenses were committed on different occasions for ACCA purposes, a

court may consult only “Shepard-approved sources.” See Maj. Op. 13 n.9, 17, 18,

29, 30; see also United States v. Sneed, 600 F.3d 1326, 1332 (11th Cir. 2010).

      The majority and I part ways over whether the plea-colloquy transcript from

Dudley’s state-court plea hearing was a “Shepard-approved source[].” By dint of

binding precedent—both from the Supreme Court and our own—a plea-colloquy

transcript is a Shepard-approved source only if “the factual basis for the plea was

confirmed by the defendant.” Shepard v. United States, 544 U.S. 13, 26 (2005);

see also, e.g., United States v. Carter, 969 F.3d 1239, 1243 (11th Cir. 2020);

Sneed, 600 F.3d at 1331. Here, Dudley was never asked to—and didn’t—confirm



                                          35
         USCA11 Case: 19-10267        Date Filed: 07/22/2021    Page: 36 of 58



the factual basis for his plea. So, the way I see it, the district court erred by using

the plea-colloquy transcript to find that Dudley’s prior offenses were committed on

different occasions. Let me unpack that conclusion.

                                           A

                                           1

      Because all here agree that in conducting the different-occasions inquiry a

court may consider only “Shepard-approved sources,” I begin with Shepard

itself—in particular, to explain the genesis and underpinnings of its rule that a

plea-colloquy transcript is a Shepard-approved source only if the “factual basis for

the plea was confirmed by the defendant.” 544 U.S. at 26.

      Shepard didn’t involve (as this case does) ACCA’s different-occasions

requirement; rather, it concerned ACCA’s separate requirement that a defendant

have three previous convictions “for a violent felony.” ACCA enumerates several

crimes that qualify by definition as violent felonies—among them burglary, arson,

and extortion. 18 U.S.C. § 924(e)(2)(B)(ii). Each offense enumerated there refers

to the crime in its “generic” sense—i.e., the sense “in which the term is now used

in the criminal codes of most States.” Taylor v. United States, 495 U.S. 575, 598

(1990). Burglary, for instance, is a crime whose generic definition is the “unlawful

or unprivileged entry into, or remaining in, a building or structure, with intent to

commit a crime.” Id. In Shepard, the defendant had pleaded guilty to a charge



                                           36
         USCA11 Case: 19-10267      Date Filed: 07/22/2021   Page: 37 of 58



under a Massachusetts burglary statute. 544 U.S. at 16. The Massachusetts law,

however, criminalized not only entry into buildings (“generic” burglary) but also

entry into boats and cars (non-“generic” burglary). Id. at 17. The question the

Shepard Court confronted was how to determine which crime the defendant there

had admitted—the one with the element of entry into a building or the one with the

element of entry into boats and cars. Id.

      In answering that question, the Supreme Court looked back to its earlier

decision in Taylor. There, the Court had held that, ordinarily, when determining

whether a defendant’s prior offense was for a violent felony, courts should apply a

“categorical approach”: They may look only to “the statutory definitions of the

prior offenses, and not to the particular facts underlying those convictions.” 495

U.S. at 600.

      But the Taylor Court had also recognized that circumstances might arise, as

they did in Shepard, where a state criminal statute would cover more than just the

generic offense—where, for instance, burglary is defined to include both entering a

building and entering an automobile. Taylor had thus explained that in a “narrow

range of cases” a sentencing court can look beyond the statutory elements to “the

indictment or information and jury instructions” to determine exactly what crime

was charged and whether that crime matched the generic offense. Id. at 602. This

narrow corollary has since been dubbed the “modified categorical approach.”



                                            37
         USCA11 Case: 19-10267       Date Filed: 07/22/2021    Page: 38 of 58



      The Shepard Court’s task was to adapt the modified categorical approach—

which Taylor had theorized in the context of a conviction arising from a jury

trial—to guilty pleas. As the Shepard Court explained, Taylor stood for the

proposition that “respect for congressional intent and avoidance of collateral trials

require that evidence of generic conviction be confined to records of the convicting

court approaching the certainty of the record of conviction in a generic crime

State.” 544 U.S. at 24 (emphasis added). Thus, the Shepard Court said, the

analogues of indictments and jury instructions in the guilty-plea context had to

satisfy “Taylor’s demand for certainty.” Id. at 21. That, in turn, led the Court to

hold that in determining whether an underlying guilty plea was for an ACCA-

qualifying violent felony, a sentencing court is limited to “the charging document,

the terms of a plea agreement or transcript of colloquy between judge and

defendant in which the factual basis for the plea was confirmed by the defendant,

or to some comparable judicial record of this information.” Id. at 26.

      All here agree that Shepard repeatedly emphasizes that in order for a plea-

colloquy transcript to “count,” so to speak—at least in answering ACCA’s violent-

felony inquiry—it must reflect that the defendant either “confirmed” the factual

basis for the plea or otherwise “assented” to specific facts. Id. at 16 (“any explicit

factual finding by the trial judge to which the defendant assented”); id. at 26

(“transcript of colloquy between judge and defendant in which the factual basis for



                                          38
          USCA11 Case: 19-10267          Date Filed: 07/22/2021       Page: 39 of 58



the plea was confirmed by the defendant”); see also Maj. Op. 13 (recognizing

confirmation-or-assent requirement). 1

       The Shepard Court sensibly imposed the confirmation requirement for two

reasons. First, as the Court explained, only confirmation or assent can produce the

“certainty” that Taylor demands: Where “[t]he state statute requires no finding of

generic burglary, and without a charging document that narrows the charge to

generic limits, the only certainty of a generic finding lies . . . (in a pleaded case) in

the defendant’s own admissions or accepted findings of fact confirming the factual

basis for a valid plea.” Shepard, 544 U.S. at 25 (plurality opinion). Tellingly,

while it acknowledged that plenty of sources beyond those that it had delineated

might contain evidence that is “uncontradicted” and “internally consistent,” the

Shepard Court emphasized that allowing reliance on them would stray from

Taylor’s demand not just for reliability, but for “certainty.” Id. at 23 & 23–24 n.4.

       Second, the Shepard Court grounded its limitation on permissible sources, in

part, on the constitutional concerns posed by judicial factfinding that increases a



1
  At times, the majority hints that a plea-colloquy transcript qualifies as a Shepard-approved
source, even absent a defendant’s confirmation of its factual basis, either because Shepard
alludes to “some comparable judicial record” or because Shepard once refers to the “transcript of
a plea colloquy” simpliciter, without mentioning confirmation. Maj. Op. at 13–14 n.9; id. at 22–
23 n.14. In the end, though, I don’t take the majority opinion to seriously suggest that Dudley’s
plea colloquy, standing alone, is Shepard-approved, considering that it devotes much of its
analysis to explaining why Dudley can be understood to have “confirmed” the plea’s factual
basis, as a proper reading of Shepard requires. Id. at 20–31. To the extent the majority makes
the stronger claim, I respond below in text. See infra at 43–44.


                                               39
         USCA11 Case: 19-10267        Date Filed: 07/22/2021    Page: 40 of 58



defendant’s statutory maximum sentence. Id. at 24–25 (plurality op.). In the years

immediately preceding Shepard, the Supreme Court had held that the Sixth

Amendment prohibits judges from relying on facts that were neither “reflected in

the jury verdict [n]or admitted by the defendant” to increase a defendant’s

maximum sentence. See Blakely v. Washington, 542 U.S. 296, 303 (2004)

(emphasis modified) (citing Apprendi v. New Jersey, 530 U.S. 466 (2000)).

Because a defendant’s admissions don’t present the same constitutional

difficulties, a court is free to consider them. See Apprendi, 530 U.S. at 488

(explaining that where a defendant had “admitted the three earlier convictions

. . . no question concerning the right to a jury trial . . . was before the Court”). The

same constitutional impulse that “counsel[ed the Court] to limit the scope of

judicial factfinding” to a handful of uniquely reliable sources likewise counsels a

starchy confirmation requirement for plea colloquies.

                                           2

      Although Shepard dealt specifically with ACCA’s violent-felony

requirement, it applies equally to ACCA’s different-occasions inquiry. In United

States v. Sneed, we rejected the contention that a district court could rely on police

reports to find that a defendant’s previous offenses occurred on different occasions.

See 600 F.3d 1326, 1333 (11th Cir. 2010). In doing so, we held that courts

conducting the different-occasions inquiry are limited to Shepard-approved



                                           40
         USCA11 Case: 19-10267        Date Filed: 07/22/2021    Page: 41 of 58



sources. Id. at 1332. In particular, we explained that “there is simply no

distinction left between the scope of permissible evidence that can be used to

determine if the prior convictions are violent felonies . . . or if they were

committed on different occasions.” Id. And we have since reiterated that

“[a]lthough it is certainly appropriate to rely on the transcript of the plea colloquy”

in making the different-occasions determination, “Shepard allows a court to

consider the ‘factual basis for the plea’ only when it ‘was confirmed by the

defendant.’” Carter, 969 F.3d at 1243 (different-occasions case) (emphasis added)

(quoting Shepard, 544 U.S. at 26).

                                           B

      Here, it is undisputed that Dudley never expressly confirmed the factual

basis for his plea or admitted to the dates contained in the prosecutor’s proffer. As

the majority recounts, at Dudley’s state-court plea hearing on his assault charges,

the judge asked the prosecutor—not Dudley or his lawyer—to provide a factual

basis for each offense. After the prosecutor did so, the judge then proceeded to

verify that Dudley understood the charges to which he was pleading and the state’s

recommended punishment. But the judge never asked Dudley to confirm the

prosecutor’s factual account. Because, as already explained, under Supreme Court

(and our own) precedent an unconfirmed plea colloquy is not a Shepard-approved

source, the district court here committed reversible error in considering the plea-



                                           41
         USCA11 Case: 19-10267       Date Filed: 07/22/2021    Page: 42 of 58



colloquy transcript to conclude that Dudley’s prior offenses were committed on

“occasions different from one another.”

      In holding otherwise, the majority concludes that Dudley implicitly

confirmed the factual basis for his plea. With little analysis of Shepard or its

progeny, the majority asserts that a rule of “implicit confirmation” is “consistent

with Shepard.” Maj. Op. at 22.

      For better or worse, I’m doubtful that Shepard countenances such a lenient

approach. As already explained, Shepard authorizes courts to consider only three

sources, which “approach[] the certainty of the record of conviction.” 544 U.S. at

23. Shepard expressly rejected the notion that courts could consider sources

beyond those that it delineated—even when the information contained in them is

“uncontradicted” and “internally consistent.” Id. at 23–24 n.4. It would be

particularly odd, then, to hold that an “uncontradicted” and “internally consistent”

non-Shepard-approved source—a plea-colloquy transcript, simpliciter—is

equivalent to a plea-colloquy transcript in which the factual basis is “confirmed”

by the defendant. Likewise, the guilty plea itself can’t confirm the underlying facts

proffered at the plea hearing. If it could, Shepard’s requirement of

“confirm[ation]” and “assent[]” would be superfluous—every plea colloquy would




                                          42
            USCA11 Case: 19-10267          Date Filed: 07/22/2021        Page: 43 of 58



qualify as a Shepard-approved source because every colloquy precedes a guilty

plea. 2

          The Supreme Court’s subsequent ACCA decisions in Descamps v. United

States, 570 U.S. 254 (2013), and Mathis v. United States, 136 S. Ct. 2243 (2016),

further undermine the majority’s confirmation-by-silence theory. As the Court

explained in those cases, “[a]t trial, and still more at plea hearings, a defendant

may have no incentive to contest what does not matter under the law; to the

contrary, he may have good reason not to—or even be precluded from doing so by

the court.” Mathis, 136 S. Ct. at 2253 (quotation marks omitted). The reason is

that “during plea hearings, the defendant may not wish to irk the prosecutor or

court by squabbling about superfluous factual allegations.” Descamps, 570 U.S. at

270.

          The majority attempts to square its view of “confirm[ation]” with Shepard

based on either or both of two competing rationales. First, the majority invokes a

single instance of imprecision in the Shepard opinion, which refers to “a transcript

of a plea colloquy” without specifying (as it does elsewhere) confirmation of the

factual basis. Maj. Op. at 22–23 n.14. Although the majority never explains itself,



2
  The existence of Alford pleas—guilty pleas in which the defendant maintains his innocence—
further militates against assuming that a guilty plea necessarily confirms the factual basis for the
plea. See United States v. Owen, 858 F.2d 1514, 1516 n.2 (11th Cir. 1988); United States v.
Musa, 946 F.2d 1297, 1302 (7th Cir. 1991).


                                                 43
         USCA11 Case: 19-10267       Date Filed: 07/22/2021    Page: 44 of 58



perhaps the argument goes that because unconfirmed plea transcripts are Shepard-

approved, it follows a fortiori that implicitly confirmed plea transcripts are

Shepard-approved. But that argument rests on a misreading of both Shepard and

this Court’s interpretation of it. Again, if all plea-colloquy transcripts were

Shepard-approved, the Shepard Court’s insistence that the defendant confirm a

plea’s factual basis would have been pointless. And as explained, we have already

rejected the view that plea transcripts, simpliciter, are Shepard-approved. See

Carter, 969 F.3d at 1243.

      Second, and alternatively, while acknowledging (as it must) that the Shepard

Court repeatedly stated that the plea’s factual basis had to be “confirmed by the

defendant,” the majority reasons that because the Court never came right out and

said that the defendant had to “expressly confirm” the factual basis, “nothing in

Shepard precludes” an implicit-confirmation theory. Maj. Op. at 22–23 n.14. But

the mere fact that Shepard doesn’t “preclude[]” an implicit-confirmation theory

hardly demonstrates that Shepard is best read to embrace it. After all, it’s just as

true that nothing in Shepard precludes an express-confirmation requirement. The

difference, as already explained, is that there are good reasons to read Shepard as

requiring express confirmation. For one, it is difficult (and the majority makes no

attempt) to reconcile an implicit-confirmation theory with Shepard’s exclusion

from the modified categorical approach even those sources containing evidence



                                          44
          USCA11 Case: 19-10267            Date Filed: 07/22/2021       Page: 45 of 58



that, while not expressly “confirmed,” is nonetheless “uncontradicted” and

“internally consistent.” 544 U.S. at 23–24 n.4. For another, the Sixth Amendment

concerns surrounding judicial factfinding—flagged above and explained in more

detail below—caution against empowering courts to make case-by-case

determinations about whether, on balance, a defendant actually made certain

admissions. And the Court’s later decisions in Descamps and Mathis—which

emphasize not only the practical, commonsense reasons a defendant might not

want to speak up during a plea colloquy but also the Sixth Amendment limitations

on judicial factfinding—only reinforce this conclusion. The majority largely

sidesteps Descamps and Mathis on the ground that they didn’t address ACCA’s

different-occasions inquiry. That is surely true, but just as surely, those decisions

counsel against reading Shepard’s “confirmation” requirement so loosely as to

incorporate the majority’s implicit-assent-by-silence theory. 3


3
  Beyond best capturing Shepard’s import, an express-confirmation requirement also makes good
sense: It sets a bright-line rule that’s easily administrable by federal courts reviewing often old,
messy state-court records. In response to this commonsense case for express confirmation, the
majority asserts that its approach will protect against “arbitrary results.” Maj. Op. 23–24 n.14.
Noting that a valid plea under Federal Rule of Criminal Procedure 11(b)(3) needn’t be expressly
confirmed, the majority fears (if I’m understanding its argument correctly) that an express-
confirmation rule would cause ACCA to apply unevenly—i.e., more often to defendants who had
previously pleaded guilty in states that require express confirmation than to those in states that
don’t (and perhaps to those who had pleaded guilty in federal court, as well). But any
confirmation requirement—including the majority’s implicit-confirmation requirement—exceeds
Rule 11(b)(3)’s baseline, pursuant to which a district court need only “determine” for itself “that
there is a factual basis for the plea.” The “arbitrary results” that the majority envisions thus
equally apply to its implicit-confirmation reading of Shepard. At the same time, the majority’s
approach injects arbitrariness in a far more pernicious way. The majority creates a totality-of-



                                                45
          USCA11 Case: 19-10267           Date Filed: 07/22/2021       Page: 46 of 58




       Rather than explain how its decision conforms to Supreme Court precedent,

the majority cites an out-of-circuit decision, United States v. Taylor, 659 F.3d 339

(4th Cir. 2011), that predates both Descamps and Mathis. Taylor may or may not

be right in the wake of Descamps and Mathis, but it’s not quite on point, in any

event. The defendant there contended that his plea was an Alford plea—that he

had pleaded guilty yet maintained his innocence. Taylor, 659 F.3d at 347. But

there is daylight between a defendant’s claim that his plea was in reality an Alford

plea and a defendant’s claim that he never confirmed the factual basis for his plea

within the meaning of Shepard—daylight that might have been clouded by how

Taylor was litigated. Dudley’s plea here wasn’t an Alford plea, but it also didn’t

ipso facto “confirm[]” the plea’s factual basis, including everything the prosecutor

recited in her factual proffer.4




the-circumstances test—for which it leaves the evidentiary standard unstated—that courts must
apply to make case-by-case judgment calls about whether cold state-court records show closely
enough that a defendant basically confirmed the prosecutor’s account. Far from “protect[ing]
against arbitrary results,” the majority’s standard will produce them.
4
  The majority’s reliance on Taylor is also perplexing considering that the majority denies the
relevance of Descamps and Mathis—and the basis on which it does so. Those cases, the
majority says, “have no bearing on this case” because they didn’t involve ACCA’s different-
occasions inquiry. Maj. Op. at 27. But the same is true of Taylor. It doesn’t address ACCA’s
different-occasions inquiry, but rather its predicate-felony inquiry.


                                               46
         USCA11 Case: 19-10267        Date Filed: 07/22/2021   Page: 47 of 58



                                        * * *

      Given Shepard’s demand for “certainty” and the Court’s ensuing focus on

the Sixth Amendment limits on judicial factfinding, I would read Shepard’s

requirement that a defendant “confirm[]” the factual basis of his plea to require

more than a mere failure to object: The defendant must expressly confirm the

prosecutor’s factual proffer in some way. 544 U.S. at 26; see also United States v.

Moreno, 821 F.3d 223, 229 (2d Cir. 2016) (observing that Shepard authorizes

courts to consider statements made during a plea colloquy by someone other than

the defendant “only when the defendant adopted the statements in some overt

fashion”). Because Dudley didn’t confirm the prosecutor’s factual proffer here,

but rather just pleaded guilty, the district court erred when it applied ACCA’s

sentencing enhancement based on the prosecutor’s factual recitation.

                                           II

      What I’ve said up to this point is enough to decide this case. Under existing

precedent as I read it, reversal is required.

      I say more because I believe this case may illustrate cracks in our different-

occasions precedent—in particular, whether our different-occasions caselaw can

sensibly be squared with our (and the Supreme Court’s) ACCA predicate-felony

decisions and the Sixth Amendment precedents that undergird them.




                                           47
          USCA11 Case: 19-10267            Date Filed: 07/22/2021        Page: 48 of 58



                                                 A

                                                 1

       In Apprendi v. New Jersey, the Supreme Court held that under the Sixth

Amendment, “[o]ther than the fact of a prior conviction, any fact that increases the

penalty for a crime beyond the prescribed statutory maximum must be submitted to

a jury, and proved beyond a reasonable doubt.” 530 U.S. 466, 490 (2000).5 There,

the defendant had been sentenced to 12 years’ imprisonment under a New Jersey

statute that increased the maximum term from 10 years to 20 years if the trial judge

found that the defendant committed his crime because of (among other things)

racial bias. Id. at 468–71. Based on the historic link between crime and

punishment, the Court reasoned that any fact that increased the prescribed statutory

maximum sentence had to be proved beyond a reasonable doubt and found by the

jury. Id. at 483 n.10; see also id. at 483–84. The Court has since extended

Apprendi to increases in mandatory minimum sentences. See Alleyne v. United

States, 570 U.S. 99, 116 (2013) .

       As is evident from Apprendi’s holding, the general rule that any fact that

raises the statutory maximum (or per Alleyne, the mandatory minimum) sentence



5
  The Sixth Amendment provides that “[i]n all criminal prosecutions, the accused shall enjoy the
right to a speedy and public trial, by an impartial jury of the State and district wherein the crime
shall have been committed, which district shall have been previously ascertained by law . . . .”
U.S. Const. amend. VI.


                                                 48
          USCA11 Case: 19-10267            Date Filed: 07/22/2021        Page: 49 of 58



must be found by a jury admits of a narrow exception: the “fact of a prior

conviction.” See Apprendi, 530 U.S. at 490. That exception stems from the

Court’s earlier decision in Almendarez-Torres v. United States, which upheld a

statutory provision that authorized an enhanced penalty for an alien who had

previously been deported “for commission of an aggravated felony.” 523 U.S.

224, 226 (1998). The Court justified the enhancement on the ground that the fact

of recidivism was a traditional basis for increasing an offender’s sentence. Id. at

243–44. And though the Supreme Court has since questioned the vitality of

Almendarez-Torres, it remains good law. See Alleyne, 570 U.S. at 111 n.1; Maj.

Op. 18–19 n.10.6

                                                 2

       As alluded to briefly already, and significantly for present purposes, the

Apprendi rule—again, that “[o]ther than the fact of a prior conviction, any fact that

increases the penalty for a crime beyond the prescribed statutory maximum must



6
  In Apprendi, the Court suggested that even a judge’s finding regarding the fact of a prior
conviction might raise Sixth Amendment concerns. See 530 U.S. at 489 (“[I]t is arguable that
Almendarez-Torres was incorrectly decided, and that a logical application of our reasoning today
should apply if the recidivist issue were contested[.]”). The Court noted, though, that
“Almendarez-Torres had admitted the three earlier convictions for aggravated felonies,” so “no
question concerning the right to a jury trial or the standard of proof that would apply to a
contested issue of fact was before the Court.” Id. at 488 (emphasis in original). “Both the
certainty that procedural safeguards attached to any ‘fact’ of prior conviction, and the reality that
Almendarez-Torres did not challenge the accuracy of that ‘fact’ in his case, mitigated the due
process and Sixth Amendment concerns otherwise implicated in allowing a judge to determine a
‘fact’ increasing punishment beyond the maximum of the statutory range.” Id.


                                                 49
         USCA11 Case: 19-10267        Date Filed: 07/22/2021     Page: 50 of 58



be submitted to a jury, and proved beyond a reasonable doubt,” 530 U.S. at 490—

animates the Supreme Court’s categorical-approach precedents under ACCA.

Recall that the Court first articulated the categorical and modified categorical

approaches in Taylor, a decade before Apprendi came along. To repeat, in Taylor

the Court held that in determining whether a defendant’s prior offense qualifies as

one of ACCA’s enumerated violent felonies, the sentencing court should consider

a crime’s statutory definition—its elements—not its underlying facts. Taylor

didn’t expressly articulate a constitutional basis for its holding. But in describing

what it saw as the “practical difficulties and potential unfairness of a factual

approach,” the Court asked, “If the sentencing court were to conclude, from its

own review of the record, that the defendant actually committed a generic [crime],

could the defendant challenge this conclusion as abridging his right to a jury trial?”

495 U.S. at 601.

      When Shepard extended Taylor’s modified categorical approach to

convictions arising out of guilty pleas—Apprendi having been decided in the

interim—the Court explained that the categorical and modified categorical

approaches were based in part on concerns of constitutional avoidance. Because

any judicial factfinding (other than of the fact of a prior conviction) that increases a

defendant’s statutory sentence violates the Sixth Amendment, the Court reasoned

that the “rule of reading statutes to avoid serious risks of unconstitutionality . . .



                                           50
          USCA11 Case: 19-10267           Date Filed: 07/22/2021       Page: 51 of 58



counsels us to limit the scope of judicial factfinding on the disputed generic

character of a prior plea, just as Taylor constrained judicial findings about the

generic implication of a jury’s verdict.” Shepard, 544 U.S. at 25–26 (plurality

opinion) (citation omitted). 7

       The Supreme Court’s recent caselaw involving ACCA and the modified

categorical approach has clarified its constitutional foundations. In Descamps and

Mathis, the Court explained that the modified categorical approach is not an

exception to the categorical approach, but rather a tool for effectuating it.

Descamps, 570 U.S. at 263–64; Mathis, 136 S. Ct. at 2253–54. The modified

categorical approach was designed for use when a state statute is “divisible”—i.e.,

when a single statute effectively delineates multiple crimes. In the Court’s words,

“the modified approach serves—and serves solely—as a tool to identify the

elements of the crime of conviction when a statute’s disjunctive phrasing renders

one (or more) of them opaque.” Mathis, 136 S. Ct. at 2253; see also Descamps,

570 U.S. at 264 (“[T]he job . . . of the modified approach [is] to identify, from

among several alternatives, the crime of conviction so that the court can compare it

to the generic offense.”). Any method that allowed the use of the modified



7
 Justice Thomas didn’t join the Shepard plurality’s constitutional-avoidance reasoning, but only
because, in his view, it didn’t go far enough: “[T]he factfinding procedure the Court rejects,” he
said, “gives rise to constitutional error, not doubt.” Shepard, 544 U.S. at 28 (Thomas, J.,
concurring in part and concurring in the judgment) (emphasis added).


                                                51
         USCA11 Case: 19-10267       Date Filed: 07/22/2021    Page: 52 of 58



categorical approach as a technique for judicial factfinding, the Court explained,

would likely violate the Sixth Amendment under Apprendi: A judge “can do no

more, consistent with the Sixth Amendment, than determine what crime, with what

elements, the defendant was convicted of.” Mathis, 136 S. Ct. at 2252.

                                          B

      Several interrelated problems arise when we consider how these baseline

Sixth Amendment principles—as clarified by the Court’s modified-categorical-

approach precedents—bear on ACCA’s different-occasions inquiry.

                                          1

      For starters, why doesn’t judicial factfinding involving ACCA’s different-

occasions requirement itself violate the Sixth Amendment? After all, we’ve

described the different-occasions inquiry as a factual one. In Sneed, for instance,

even while adapting Shepard to ACCA’s different-occasions component, we said

that “[it] remains correct that in the different occasions inquiry sentencing courts

may look to certain facts underlying the prior conviction.” 600 F.3d at 332. And

today’s decision reiterates that point when it explains that the different-occasions

inquiry, unlike the violent-felony inquiry, “necessarily ‘requires looking at the

facts underlying the prior convictions.’” Maj. Op. 17. Can the different-occasions

inquiry, which “necessarily requires” courts to look at facts underlying a prior

conviction, really be squared with the proposition that “[o]ther than the fact of a



                                          52
          USCA11 Case: 19-10267          Date Filed: 07/22/2021      Page: 53 of 58



prior conviction, any fact that increases the penalty for a crime beyond the

prescribed statutory maximum must be submitted to a jury, and proved beyond a

reasonable doubt”? Apprendi, 530 U.S. at 490.

       Of course, I recognize that we and other circuits have repeatedly rejected

constitutional challenges to ACCA’s different-occasions inquiry. See Maj. Op.

18–19 (collecting cases).8 We’ve justified ourselves on the ground that the date of

an offense is part of the “factual nature” of the conviction—and thus falls under

Almendarez-Torres’s exception to Apprendi. See United States v. Longoria, 874

F.3d 1278, 1283 (11th Cir. 2017); United States v. Thompson, 421 F.3d 278, 285–

86 (4th Cir. 2005) (“Whether the burglaries occurred on different occasions . . . is

inherent in the convictions themselves . . . .”); see also Maj. Op. 18–20. It follows,

then—or so we have suggested, anyway—that judicial factfinding regarding the

different-occasions inquiry raises no constitutional concerns.

       But that explanation, while plausible at first blush, is tough to square with

the Court’s characterization of Almendarez-Torres as a “narrow exception” to



8
  At the same time, I’m not the first to recognize the Sixth Amendment difficulties raised by
ACCA’s different-occasions inquiry. See United States v. Perry, 908 F.3d 1126, 1134 (8th Cir.
2018) (Stras, J., concurring) (“The court’s approach in addressing Perry’s past crimes, and in
particular whether he committed them ‘on occasions different from one another,’ falls in line
with our cases but is a departure from fundamental Sixth Amendment principles.”); United States
v. Thomas, 572 F.3d 945, 952 (D.C. Cir. 2009) (Ginsburg, J., concurring in part) (“The question
whether the sentencing judge may rely solely upon an indictment to determine the date of a prior
offense without running afoul of the Sixth Amendment or of the teaching of Shepard v. United
States is more difficult than the court lets on.”).


                                              53
          USCA11 Case: 19-10267             Date Filed: 07/22/2021        Page: 54 of 58



Apprendi’s general rule. See Alleyne, 570 U.S. at 111 n.1.9 As interpreted by

Apprendi, Almendarez-Torres exempts only “the fact of a prior conviction” from

the bar on judicial factfinding. Apprendi, 530 U.S. at 490 (emphasis added). After

all, Almendarez-Torres itself involved only the bare fact that the defendant had

been convicted of a prior aggravated assault. 523 U.S. at 226. Although I don’t

question Almendarez-Torres’s continuing vitality—above my pay grade—it seems

that we do more than just faithfully apply that decision when we extend its “narrow

exception” for the mere “fact of a prior conviction” to include other related facts,

such as the date or time of the underlying offense. Indeed, if Almendarez-Torres

authorizes factfinding about more than just the fact of a prior conviction, what’s

the limiting principle? What differentiates the timing of the offense from the fact

that it was “violent” for ACCA’s predicate-felony inquiry? Both, it seems to me,

are equally part (or not part) of the “factual nature” of the prior conviction.

       The concern that different-occasions factfinding might run afoul of Apprendi

is only magnified when the offenses’ dates alone can’t show whether they were

committed on different occasions. Consider, for example, the Sixth Circuit’s

9
  That’s true whether the date of an offense is part of the conviction’s “factual nature,” as we’ve
said, or is “inherent” to the fact of conviction, as the Fourth Circuit has said. See United States v.
Longoria, 874 F.3d 1278, 1283 (11th Cir. 2017); United States v. Thompson, 421 F.3d 278, 285–
86 (4th Cir. 2005). Our formulation that the date is part of a conviction’s “factual nature” seems
more accurate. Rarely, if ever, will a prosecutor need to prove, or a defendant admit in the case
of a plea, the date of an offense as an element of the crime. But at the same time, our
formulation facially strays farther from Almendarez-Torres’s narrow exception to Apprendi for
the mere “fact of a prior conviction.”


                                                 54
             USCA11 Case: 19-10267          Date Filed: 07/22/2021       Page: 55 of 58



decision in United States v. Hennessee, 932 F.3d 437 (2019). The defendant there,

James Hennessee, had three ACCA predicate offenses: a second-degree assault in

Alabama and two robbery-related crimes in Tennessee—one an aggravated

robbery and the other an attempted aggravated robbery. Hennessee’s Tennessee

indictment dated both robbery-related offenses March 3, 2005. Id. at 439–40. To

determine whether those crimes occurred on different occasions, the Sixth Circuit

relied on facts contained in his state-court plea-colloquy transcript.10 It found that

Hennessee had first attempted to rob a victim in his apartment parking lot between

4:30 a.m. and 5:00 a.m., and had then attempted to rob a second victim at a gas

station around 5:20 a.m. Based on those facts, the court inferred (1) that it was

possible to discern the end of the first offense and the start of the second, (2) that

Hennessee could have ceased his criminal conduct between the two offenses, and

(3) that the offenses occurred at different locations—and thus found that the crimes

were in fact committed on different occasions. Id. at 444–46. It seems hard to

believe that Almendarez-Torres’s “narrow exception” for the “fact of a prior

conviction” authorizes courts to engage in such detailed factfinding about the

defendant’s prior offenses.




10
     Hennessee confirmed the factual basis for his plea. See 932 F.3d at 444 n.4.


                                                  55
         USCA11 Case: 19-10267       Date Filed: 07/22/2021   Page: 56 of 58



                                          2

      If we assume that the different-occasions inquiry does fall within

Almendarez-Torres’s narrow exception, such that judicial factfinding regarding the

different-occasions inquiry raises no constitutional concerns, we encounter a

different problem: Our precedent importing Shepard’s source limitation into

ACCA’s different-occasions inquiry no longer makes any sense.

      For ACCA’s different-occasions inquiry, we’ve said that limiting courts to

Shepard documents avoids “the constitutional concerns underlying . . . Apprendi.”

Sneed, 600 F.3d at 1331; see also Maj. Op. 17 (“[I]n order to avoid constitutional

concerns, we have held that the court is limited to Shepard-approved

sources . . . .”). Every Circuit to consider the issue has said the same thing. See

United States v. Dantzler, 771 F.3d 137, 144 (2d Cir. 2014); United States v.

Thompson, 421 F.3d 278, 282 (4th Cir. 2005); United States v. White, 465 F.3d

250, 254 (5th Cir. 2006); United States v. Boykin, 669 F.3d 467, 470–71 (7th Cir.

2012); United States v. Harris, 447 F.3d 1300, 1305–06 (10th Cir. 2006); United

States v. Thomas, 572 F.3d 945, 950–52 (D.C. Cir. 2009).

      But wait—what constitutional concerns? If, as we have suggested, the

different-occasions inquiry falls within the ambit of Almendarez-Torres—on the

ground that the date of an offense’s commission is part of the attendant

conviction’s “factual nature,” Longoria, 874 F.3d at 1283, and therefore that a



                                          56
         USCA11 Case: 19-10267       Date Filed: 07/22/2021    Page: 57 of 58



finding that a defendant’s prior convictions were for offenses committed on

different occasions is merely a finding about the “fact of a prior conviction”—then

there are no constitutional concerns. And if there are no constitutional concerns,

then Sneed—in which we applied Shepard’s source limitation to the different-

occasions inquiry to precisely the same extent that it applies to the violent-felony

inquiry, and as a means of avoiding constitutional concerns, see 600 F.3d at

1332—was wrongly decided.

      Indeed, it is doubly wrong. Not only does it address phantom constitutional

concerns, but also, by sanctioning the use of Shepard-approved sources as a means

of judicial factfinding, it transforms the modified categorical approach into exactly

what the Supreme Court has told us it is not: an exception to the categorical

approach. Compare Sneed, 600 F.3d at 1330 (“Taylor acknowledged an exception

for a ‘narrow range of cases’” (emphasis added)), and id. at 1331 (“Shepard

. . . explain[ed] further the exception to the categorical approach recognized in

Taylor.” (emphasis added)), with Descamps, 570 U.S. at 263 (“The modified

approach . . . acts not as an exception [to the categorical approach], but instead as a

tool.”). And judicial factfinding—to bring the conversation full circle—is

precisely what the Sixth Amendment forbids.




                                          57
         USCA11 Case: 19-10267       Date Filed: 07/22/2021      Page: 58 of 58



                                        ***

      These knots in our doctrine aren’t easily untangled. Perhaps we need to

reconsider the constitutionality of the different-occasions inquiry entirely. Or

maybe we just need to reconsider Sneed, and its importation of Shepard into the

different-occasions inquiry.

      What exactly we should do, I leave for another day. Today, we are bound

by our prior precedents. I highlight these problems only to suggest that the en

banc Court, or perhaps the Supreme Court, might want to clear things up in the

appropriate case.

                                         III

      The district court here relied on a prosecutor’s unconfirmed factual proffer

from Joshua Dudley’s state-court plea hearing to enhance his sentence from a 120-

month maximum to 215 months. Because doing so contravenes binding precedent,

I respectfully dissent from Part III.A of the Court’s opinion.




                                          58